Respondent was awarded a separation from appellant by a judgment dated January 16, 1953. The order appealed from, dated December 10,1953, adjudged appellant in contempt of court for having failed to pay alimony pendente lite, required him to furnish security and to pay a counsel fee. Order modified by striking therefrom the first six ordering paragraphs and, as so modified, the order is affirmed, without costs. Enforcement by contempt proceedings of an order providing for alimony pendente lite is not permitted after entry of final judgment in the action. (Mittman v. Mittman, 263 App. Div. 384.) Under the circumstances, the furnishing of security should not have been ordered. Nolan, P. J., Adel, Wenzel, MacCrate and Murphy, JJ., concur.